DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities. Appropriate correction is required.
Claim 1 recites, “a belt-shaped positive electrode plate, a belt-shaped negative electrode plate, and a belt-shaped separator” and later refers to these elements as “the positive electrode plate,” “the negative electrode plate” and “the separator.” While it is understood that the latter terms mean to refer to the former terms, the latter terms could be considered to lack antecedent basis since the recitation of, “belt-shaped” is missing in the terms.
It is suggested that Applicant amend the claims in one of two manners: (1) amend the latter terms to recite, “the belt-shaped positive electrode plate,” “the belt-shaped negative electrode plate,” and “the belt-shaped separator” or (2) amend the first clause of the claim to recite, “… a spiral electrode group that is spirally formed by laminating a , wherein each of the positive electrode plate, the negative electrode plate, and the separator have a belt shape, wherein the separator is arranged between the positive electrode plate and the negative electrode plate so that the negative electrode plate…” 
Claim 1 recites, “first negative electrode mixture layer carried on a surface on an outer peripheral side of the negative electrode core body, and a second negative electrode mixture layer carried on a surface on an inner peripheral side of the negative electrode core body.” The term, “carried on” is unclear and may originate from a mistranslation of the term into English. The undersigned is of the opinion that the claim would be more clear if the term, “carried on” was replaced with “disposed on” or “coated on,” for example.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the negative electrode core body has a burr protruding toward an outer peripheral side at an edge portion of an innermost peripheral portion of the negative electrode core body” (emphasis added). The introduction of “an outer peripheral side at an edge portion of an innermost peripheral portion” is indefinite because it is unclear if the, “outer peripheral side… or an innermost peripheral portion” means to refer to the earlier recited, “…outer peripheral side of the negative electrode core body” introduced in relation to the first negative electrode mixture layer.
It is believed that the term would be more clear if the claim recited, “…toward an edge portion of an innermost peripheral portion of the outer peripheral side of the negative electrode 
Due to their dependency on claim 1, claims 2-3 are similarly rejected. Due to the incorporation of all of the limitations of claim 1, claims 4-6 are also rejected.
Claim 1 recites, “a thickness of an edge portion of an innermost peripheral portion of the first negative electrode mixture layer.” It is unclear if the recited “edge portion of an innermost peripheral portion of the first negative electrode mixture layer” means to refer to the earlier recited, “edge portion of an innermost peripheral portion of the negative electrode core body.” It is believed that the edge portions mean to refer to the same edge portion. Accordingly it’s unclear as to why the claim term is recited in this manner.
It is believed that the claim would be more clear if the claim recited, “…a thickness of the first negative electrode mixture layer of the edge portion of the innermost peripheral portion of the negative electrode core body…” It is suggested that Applicant amend the claim in this manner and the claim is interpreted in this manner.
If the undersigned’s understanding is incorrect and the claim means to refer to a first edge portion and a second edge portion, then the claim should be amended in a manner that makes the differentiation between the first edge portion and the second edge portion more clear.
Claims 2 and 3 similarly refer to this “edge portion” and should be similarly amended.
Claim 4 recites, “…cutting…the negative electrode core body base material, the first negative electrode mixture layer, and the second negative electrode mixture layer in the longitudinal direction at a center in 31the short direction of the negative electrode core body base material…” (emphasis added). The claim is unclear because it is unclear as to how the negative electrode materials (i.e., body base and first/second mixture layers) can be cut “in the longitudinal 
Moreover, the specification appears to confuse the terms, “longitudinal direction” and “short direction.” For instance, at [0039] the specification describes the short direction as being arrows h and i and the longitudinal direction as being arrow g. The arrows h and i appear consistent in their use in FIG. 5 and 6. However, later in the specification at [0042], the specification describes longitudinal direction as “the up-and-down direction with respect to the paper surface of FIG. 5” which corresponds to arrows h and i and not arrow g (arrow g is not shown in FIG. 5). The undersigned suggests that the term, “up-and-down” at [0042] may be a mistranslation of “in-and-out” of the paper surface.
The claim terms also appear to conflict with the plain meaning of the terms as used in the art. It is recognized by the undersigned that the Applicant may be their own lexicographer. However, the choice of “longitudinal direction” to reflect what is conventionally a thickness direction (see arrow g of FIG. 4), and “the short direction,” as shown by arrows h and i, to reflect what is conventionally a “length direction” or “longitudinal direction” is unclear from a convention standpoint, which is made further unclear by the inconsistencies in the specification described above. During examination, the claims are interpreted in a manner that is consistent with the specification (MPEP 2111). Accordingly, in view of the inconsistences in the specification, claim 4 is rejected as being indefinite. Claims 5-6 are similarly rejected for their dependency on claim 4.
It is clear from the specification that the cutting line is consistent with line Y / reference numeral 26n. The claim is interpreted with this understanding, i.e., To overcome the rejection, it is suggested that Applicant correct deficiencies in the specification by amendment that make the 
As noted above, the specifications use of the terms, “longitudinal direction” and “short direction” render the scope of claim 4 unclear. The above claim limitation in claim 4 is interpreted based on cutting line Y presented in the figures in the specification. However, claim 4 also recites, “and cutting the negative electrode core body base material, the first negative electrode mixture layer, and the second negative electrode mixture layer in the short direction of the negative electrode core body base material to produce the belt-shaped negative electrode plate” (emphasis added). Since only one cutting line (line Y) is shown in the figures, it is unclear as to how the cutting in this limitation occurs in view of the inconsistencies described above in the specification. For instance, it’s unclear if it’s an additional cutting step or if there is only one cutting step and this limitation clarifies the direction of cutting (i.e., in the short direction). In this regard, it is noted that claim 4 as a whole is interpreted as meaning that a single cutting step occurs that is consistent with cutting line Y as shown by FIGS. 4-5 in the instant specification.
Claim 4 recites, “a coating step of coating the first negative electrode mixture layer onto one surface of a belt-shaped negative electrode core body base material.” Since claim 4 is a claim of a different statutory class (method) than claim 1 (product), claim 4 is an independent claim. However, claim 1 incorporates all of the limitations of claim 1 in the preamble. Numerous recitations in the body of claim 4 conflict with that of claim 1:
The recitation of, “a coating step of coating the first negative electrode mixture layer onto one surface of a belt-shaped negative electrode core body base material” (emphasis added) conflicts with claim 1. In relation to the first negative electrode mixture layer, claim 1 recites a “on a surface on an outer peripheral side of the negative electrode core body” 
The recitation of, “…coating the second negative electrode mixture layer onto another surface of the negative electrode core body base material” (emphasis added) conflicts with claim 1. In relation to the second negative electrode mixture layer, claim 1 recites, “a surface on an inner peripheral side of the negative electrode core body” which conflicts with “another surface” because it’s unclear if the two surfaces are the same surface.
The recitation of, “a first region” in claim 4 appears to be the same as  “the edge portion of the first negative electrode mixture layer” earlier recited in claim 1. This is further made apparent by the similarities of claim 5 and claim 2. As noted above, claim 4 incorporates all of the limitations of claim 1, so it is unclear as to why claim 4 claims “a first region” instead of “the edge portion…”. It is suggested that claim 4 be amended to recite, “the edge portion” to be consistent with claim 1. Alternatively, claim 4 could be amended in such a manner that the claim does not need to incorporate all of the limitations of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US2005/0031950A1) in view of Kim (US20110014509A1) and as evidenced by JP’498 (JP2015103498A). It is noted that Maeda was cited in an IDS. Furthermore, a machine translation of JP’498 accompanies this Action and is referred to below.
Regarding claim 1, Maeda teaches an alkaline storage battery (abstract) comprising: 

an outer packaging (case 10, FIG. 1; [0050]) having electric conductivity (“the electrode assembly 22 and is electrically connected to the case 10” ([0053])) in which the spiral electrode group is accommodated together with an alkaline electrolytic solution (“and an electrode assembly contained in the case together with an alkaline electrolyte” ([0023])), 
wherein: 
the negative electrode plate (negative plate 26, FIG. 2) comprises a belt-shaped negative electrode core body (“…the electrode assembly including a belt-like negative plate” ([0023])),
a first negative electrode mixture layer (outer layer 50, FIG. 4; [0066]) carried on a surface on an outer peripheral side of the negative electrode core body, and a second negative electrode mixture layer carried on a surface on an inner peripheral side (inner 
the negative electrode core body has a burr (a burr is considered to be formed at thin section 55 of inner end portion 38 that surrounds negative substrate 46 which appears to be the same structure to that of the “burr” structure described by the instant application; moreover a burr would expected to be formed by cutting [0077]; see additional explanation below) protruding toward an outer peripheral side (see additional explanation below) of an innermost peripheral portion of the negative electrode core body (see FIGS. 6 and 7: the thin section 55 corresponding to inner end portion 38 is disposed at the inner portion of the electrode body and thus meets the limitation); 
a thickness of an edge portion of an innermost peripheral portion of the first negative electrode mixture layer is smaller than a thickness of a 30portion other than the edge portion of the first negative electrode mixture layer (see FIG. 5: inner end portion 38 has an edge portion (i.e., thin portion 55) that is smaller in thickness than the main portion 53).
Regarding the claimed burr, Maeda does not explicitly teach the burr. However, JP’498 teaches that burrs would necessarily be formed by cutting in the manner described by Maeda (see [0077] of Maeda):
“Here, the positive electrode and the negative electrode are produced by cutting the respective intermediate products into predetermined dimensions. During this cutting, burrs are generated at the edge of the positive and negative electrodes. Then, the burr may pierce through the separator when winding the positive electrode, the negative electrode and the separator. When the burr penetrates the separator in this manner, the positive electrode and the negative electrode may come in contact with each other to cause an internal short circuit.” (emphasis added, JP’498 ([0003]))


	Regarding the limitation of the burr, “protruding toward an outer peripheral side,” it would have been obvious to try this limitation as shown below.
As evidenced above by JP’498, the formation of burrs on the ends of the negative electrode plate was a known problem in the art and necessarily occurs when the negative electrode is cut in the manner as taught by Maeda. Since the burr necessarily forms on the negative electrode, there is a finite number of identified ways of orienting the burr: (1) protruding toward an outer peripheral side as claimed and (2) protruding toward an inner peripheral side. In order to reduce the likelihood of short circuiting due to the burr, the skilled person could have pursued the two identified solutions with a reasonable expectation of success in reducing the likelihood of the cylindrical battery short circuiting due to the burr. Thus, it would have been obvious before the effective filing date of the claimed invention to try orienting the burr (i.e., by the design of the cutting process) such that it protrudes toward an outer peripheral side. See MPEP 2143 §I.E and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Maeda does not teach wherein a height of the burr is 30% or less of a thickness of the separator. However, Kim teaches the deficient limitation. Kim relates to the design of wound rechargeable batteries (abstract, [0028]) and is thus analogous art to Maeda. Kim teaches that the burr forms due to a cutting process (“slitting”), which is consistent with the interpretation of Maeda as evidenced by JP’498 given above, and wherein a height of the burr is 30% or less of a thickness of the separator as shown below. In relation to the prior art, Kim teaches:
(“[t]hus, it is difficult for the separator 5 to have a thickness as low as about 14 µm to about 18 µm. This is because when the separator 5 has a thickness ranging from about 14 µm to about 18 µm, the slitting burr `B` should be controlled to within a height of about 7 µm or less, which is half the minimum thickness 14 µm of the separator 5, to prevent a short circuit.” (emphasis added, [0007])).
Accordingly, Kim broadly teaches wherein a height of the burr is 50% or less of a thickness of the separator. When considering the maximum thickness of the separator may be 18 µm and the height of the burr should be 7 µm or less, Kim also teaches wherein a height of the burr is ~39% or less of a thickness of the separator. To overcome the deficiencies of the prior art, Kim utilizes an insulating member (abstract), such as a tape ([0032]). In the absence of such an insulating member, such as in Maeda, the skilled person would more likely than not ensure that the height of the burr is 50% or less, or 39% or less of a thickness of the separator.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 §I.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the alkaline storage battery as taught by Maeda with that of Kim to have arrived at the claimed invention wherein a height of the burr is 30% or less of a thickness of the separator. The skilled person would have been motivated to do so to prevent a short circuit ([0007]).
Regarding claim 2, Maeda in view of Kim teach the alkaline storage battery according to claim 1 as described above. Maeda also teaches wherein the edge portion of the first negative electrode mixture layer has a thickness of 0.19 mm or less as shown below.
	Maeda teaches that the overlapping portion on at least one side thereof to the total amount of the negative active material contained in the entire negative plate is set in a range from 75% to 100% ([0025]). The thin section 55 (corresponding to the edge portion of the first negative electrode mixture layer as claimed) is set to half (i.e., 50%) the thickness of the overlapping portion ([0082]). Thus, the thin section 55 is accordingly at least 37.5% that of the thickness of the negative 
Regarding claim 3, Maeda in view of Kim teach the alkaline storage battery according to claim 1, wherein the edge portion of the first negative electrode mixture layer is located at a distance of not less than 0.6 mm and not more than 10 mm from an edge of the innermost peripheral portion of the first negative electrode mixture layer.
	The claimed distance corresponds to distance L1 of Maeda. Maeda does not teach the absolute dimensions of L1 (the dimensions are given relatively). However, as shown below, Maeda teaches that L1 more likely than not meets the limitation of the claim.
	Maeda teaches that the cavity 44 (FIG. 7) has an inside diameter equal to or less than 30% of the outside diameter of the case 10 (FIG. 1) ([0030]). With respect to the outside diameter of the case 10, Maeda teaches that it may be from 13.5 to 14.5 mm ([0023]). Thus, the diameter of the cavity 44 is from 4.05 to 4.35 mm. The cavity 44 is roughly circular, so the circumference may be calculated by π*D (where D is the inside diameter, i.e., 4.05 to 4.35). The calculated circumference of the cavity 44 is thus approximated as 12.7 to 13.7 mm. Lastly, as shown by annotated FIG. 1 below, it appears that L1 is roughly equal to about a fourth of the circumference of the cavity 44. The corresponding estimation of L1 is therefore about 3.2 to 3.4 mm, which meets the limitation. Thus, Maeda more likely than not teaches the limitation.

    PNG
    media_image1.png
    669
    1009
    media_image1.png
    Greyscale

ANNOTATED FIG. 1
(FIG. 7 of Maeda, annotated)

Regarding claim 4, Maeda in view of Kim teach the alkaline storage battery according to claim 1 as described above. Regarding the method, Maeda teaches a method for manufacturing the alkaline storage battery comprising:
a coating step of coating the first negative electrode mixture layer (outer layer 50, FIG. 4; [0066]) onto one surface of a belt-shaped negative electrode core body (“…the electrode assembly including a belt-like negative plate” ([0023])) base material having a longitudinal direction and a short direction (see FIG. 4; longitudinal direction is left-to-right, and the short direction is in-and-out of the page), and coating the second negative electrode mixture layer (inner layer 48, FIG. 4; [0066]) onto another surface of the negative electrode core body base material;
see further explanation below);
a winding step of laminating, after the cutting step, the negative electrode plate, the belt-shaped positive electrode plate, and the belt-shaped separator arranged between the positive electrode plate and the negative electrode plate to produce the spiral electrode group having a spiral shape so that the negative electrode plate is located on the inner peripheral side of the positive electrode plate at the innermost peripheral portion of the spiral electrode group (“[t]he electrode assembly 22 are formed by winding the positive plate 24, the negative plate 26 and the separator 28 using the winding core 61 as shown in FIG. 9…” ([0078])); and
an insertion step of inserting, after the winding step, the spiral electrode group into the outer packaging can having electrical conductivity (“[a]pproximately cylindrical electrode assembly 22 are contained in the case 10 and the outermost portion of the electrode assembly 22 directly contacts the inner wall of the case 10.” ([0053])) together with the alkaline electrolyte solution (“[a] predetermined amount of alkaline electrolyte (not shown) is injected into the case 10 retaining the electrode assembly 22” ([0074])), 
wherein:

in the winding step, the spiral electrode group is produced so that the first negative electrode mixture layer is located on an outer peripheral side of the negative electrode plate, and the center of the negative electrode core body base material cut in the cutting step becomes an edge of an innermost peripheral portion of the negative electrode plate (“[t]he electrode assembly 22 are formed by winding the positive plate 24, the negative plate 26 and the separator 28 using the winding core 61 as shown in FIG. 9.” ([0078]); see FIGs. 6-9 in relation to the winding step and structure of the first/second negative electrode mixture layers).  
	Maeda does not explicitly teach, specifically, where the negative electrode core body base material and the first/second negative electrode mixture layer are cut (e.g., in the center in the short direction). However, as known to those skilled in the art, electrode cores are conventionally made in roll-to-roll processes where, for instance, a sheet of foil that forms the current collecting material is continually processed, i.e., coated with electrode active material and then cut in the short direction (i.e., consistent with line Y of the instant application) to form a single electrode core for 
	The claimed method, specifically the cutting step, results in symmetrical first region (“…a thickness of the first negative electrode mixture layer in a first region containing the center of the negative electrode core body base material is smaller than a thickness of the first negative electrode mixture layer in a second region other than the first region.”; see FIG. 4 of the instant application). As noted above, Maeda does not discuss such details of the cutting step in detail. However, as shown below, such orientation of the active material layers would be obvious to try.
	As noted above, electrode cores are conventionally made in roll-to-roll processes where, for instance, a sheet of foil that forms the current collecting material is continually processed. Maeda describes such processes at [0077]. Specifically, Maeda teaches “[a]t the time of rolling, the size of the gap is changed while keeping the pressing force of the rolls constant, thereby making the portion to be the thin section 55 thinner than the portion to be the overlapping portion 52.” However, Maeda only describes and illustrates one unit (i.e., negative plate 26 of FIGs. 4-5) and does not describe specifically how the size of the gap is changed to produce the plate prior to cutting. In this regard, there is a finite number of potential solutions for producing the plate prior to cutting. as illustrated in annotated FIG. 2 below.

    PNG
    media_image2.png
    603
    922
    media_image2.png
    Greyscale

ANNOTATED FIG. 2
(FIG. 5 of Maeda repeated to show unit orientation, annotated)
	In a first solution (1), the size of the gap is changed during rolling such that units of negative plate 26 are produced by a cutting line that produces outer end portion 42 of a first unit and inner end portion 38 of a second unit, in which case limitation is not met. In a second solution (2), the size of the gap is changed during rolling such that units of negative plate 26 are produced by a cutting line that produces inner end portion 38 of a first unit (note that the numbers on the first unit in annotated FIG. 2 are backwards) and inner end portion 38 of a second unit, in which case the limitation is taught. In such a case, it would have been obvious to try for the skilled person could have pursued the solutions with a reasonable expectation of success and arrived at the claimed invention. See MPEP 2143 §I.E and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 5, Maeda in view of Kim teach the method for manufacturing the alkaline storage battery according to claim 4 as described above. As shown below, Maeada also teaches wherein the first negative electrode mixture layer is adjusted in the adjustment step so that the thickness of the first negative electrode mixture layer in the first region is 0.19 mm or less.  
	The overlapping portion on at least one side thereof to the total amount of the negative active material contained in the entire negative plate is set in a range from 75% to 100% ([0025]). The thin section 55 (which corresponds to the claimed first region) is set to half (i.e., 50%) the thickness of the overlapping portion ([0082]). Thus, the thin section 55 is accordingly at least 37.5% that of the thickness of the negative plate (calculated by multiplying 75% by 50%). In one example, the thickness of the negative plate is 0.4 mm (see Table 1, [0091]). The corresponding thickness of the thin section 55) therefore has a thickness of 0.15 mm, which meets the limitation of 0.19 mm or less.
Regarding claim 6, Maeda in view of Kim teach the method for manufacturing the alkaline storage battery according to claim 4 as described above. As shown below, Maeada also teaches wherein the first negative electrode mixture layer is adjusted in the adjustment step so that the first region ranges from not less than 0.6 mm to not more than 10 mm on both outsides in the short direction from the center in the short direction of the negative electrode core body base material.

	Maeda teaches that the cavity 44 (FIG. 7) has an inside diameter equal to or less than 30% of the outside diameter of the case 10 (FIG. 1) ([0030]). With respect to the outside diameter of the case 10, Maeda teaches that it may be from 13.5 to 14.5 mm ([0023]). Thus, the diameter of the cavity 44 is from 4.05 to 4.35 mm. The cavity 44 is roughly circular, so the circumference may be calculated by π*D (where D is the inside diameter given above). The calculated circumference of the cavity 44 is thus approximated as 12.7 to 13.7 mm. Lastly, as shown by annotated FIG. 1 given above, it appears that L1 is roughly equal to about a fourth of the circumference of the cavity 44. The corresponding estimation of L1 is therefore about 3.2 to 3.4 mm, which meets the limitation. Thus, Maeda more likely than not teaches the limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP2001266899A: this reference appears to disclose methods for cutting electrodes for use in wound-type batteries that is substantially similar to that as claimed in claim 4, and the resulting burr (burr 13, FIG. 4) has a similar structure to that as claimed. It is recognized that the burr is located at a different surface than that claimed (the burr 13 is located at a top/bottom edge of the electrode and acts as a current collector). However, such methods could be used to cut in the orthogonal direction as claimed with predictable results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721